Citation Nr: 0608835	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-34 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
back disability.


FINDING OF FACT

A back disability was not manifested in service nor was any 
degenerative change of the back manifested in the first post-
service year, and any current back disability is not shown to 
be related to service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a back condition are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist and notify the veteran

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159 (2005); See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In July 2003 and July 2005 letters, the Montgomery, Alabama 
RO provided the requisite notification regarding the 
veteran's claim for service connection for a back disability, 
including what the evidence must show to establish service 
connection, what evidence had been received, what evidence VA 
would obtain, and what evidence the veteran must obtain.  
Additionally, the July 2005 letter advised the veteran to let 
the RO know if there was any other evidence or information he 
thought would support his claim.

The veteran did not receive compliant notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  Notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice with respect 
to the claim for service connection for PTSD fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

The veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices. Moreover, neither the 
veteran nor his representative has alleged any prejudice with 
respect to the timing or content of the notification, nor has 
any been shown.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The VA also has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  In this case, the 
veteran's service medical records, VA treatment records, all 
available private medical records identified by the veteran, 
and SSA award notification are on file. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  



Service connection

At his September 2005 Board hearing, the veteran testified 
that he injured his back in service in Germany in June 1974, 
when after falling, he rolled down a hill or cliff and hit a 
tree.  He said he was treated in a medical clinic on post by 
a German physician who diagnosed him with lumbar strain and 
prescribed muscle relaxants and 7 to 10 days release from 
duty.  The veteran testified that he experienced no back pain 
between the accident and his discharge from service in 
December 1974, but was treated for a back condition 2 months 
after discharge with muscle relaxants and therapy (riding a 
bicycle and whirlpool) to strengthen his back muscles by Dr. 
D.O. in Alabama.  The veteran said that Dr. D.O. continued to 
provide him back treatment until Dr. D.O. retired.

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
In addition, if certain chronic diseases become manifest to a 
compensable degree within one year of separation from 
service, such diseases are presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus or 
relationship between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Private medical records and VA clinic notes confirm the 
presence of a current low back disability; specifically disc 
herniations at the L2-3, L4-5, and L5-S1, spondylolisthesis 
at L5-S1, and lumbar radiculopathy.  As discussed below, 
however, there is no competent medical evidence showing that 
the veteran incurred an injury to his back during service, or 
that there is a link between the veteran's current back 
disability and service.

Service medical records do not reflect any complaints of, 
treatment for, or diagnosis of a back disability.  No back 
injuries or abnormalities were noted on the November 1974 
separation physical examination report.

The earliest competent medical evidence of clinical pathology 
of record consistent with any back disability is in January 
2000, roughly 25 years post-service.  

Private medical records from Dr. R.L.C. reflect that the 
veteran, who has worked as a concrete finisher since leaving 
the military, presented for treatment for his back in March 
2000 while pulling a rod over concrete.  In an August 2000 
Patient Case History Form, the veteran noted he injured his 
back in Viet Nam in June 1977.  A January 2001 initial office 
visit report by Dr. J.G. notes that the veteran  had a two 
year history of progressive low back, left hip and left leg 
pain and long history of low back complaints dating back to 
when he injured himself in the Army. 

During the September 2005 Board hearing, the veteran denied 
injuring himself while employed as a concrete finisher, and 
denied injuring his back in 1977.

The evidence of record shows the veteran's reports about his 
injury to his back are disturbingly inconsistent as to: time 
-1974 according to his September 2005 Board hearing 
testimony, versus 1977 according to his August 2000 private 
medical history; place - Germany according to September 2005 
Board hearing testimony, versus Viet Nam according to his 
August 2000 private medical history); how the injury occurred 
- he did not injure himself while employed as a concrete 
finisher according to his September 2005 Board hearing 
testimony, verus he injured his back while employed as a 
concrete finisher in a March 2000 private medical record.  
Given the absence of any corroboration, and the veteran's 
inconsistent reports regarding his back injury, the Board 
finds that the evidence does not show an in service injury.  

Even if it did show that the veteran injured his back in 
service, however, there is no competent medical evidence of 
record, VA or private, linking the veteran's current back 
disability to service.  And the veteran, as a lay person, 
does not possess the requisite training or expertise to 
provide a competent opinion as to the etiology of a disease 
or disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A January 2002 Social Security Administration (SSA) letter 
reflects that the veteran was awarded disability effective 
May 2000.  It is not relevant to the issue of service 
connection.

As the medical evidence of record does not reflect that 
arthritis of the veteran's back manifested itself to a 
compensable degree within the applicable time limit (1 year 
from the veteran's date of separation from service), 
presumptive service connection is not warranted.  38 C.F.R. 
§§ 3.307, 3.309.

The preponderance of the evidence is against the veteran's 
claim, and service connection for a back disability is not 
warranted.  

ORDER

Service connection for a back disability is denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


